         Case
          Case1:12-cr-00688-LTS
               1:12-cr-00688-LTS Document
                                  Document114-1
                                           116 Filed
                                                Filed07/07/20
                                                      07/06/20 Page
                                                                Page11ofof33



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 - -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- -    X
                                                                   :
  UNITED STATES OF AMERICA                                         :   FINAL ORDER OF FORFEITURE
                                                                   :
                      -v.-                                         :   S4 12 Cr. 688 (LTS)
                                                                   :
  MARCO PEREZ,                                                     :
                                                                   :
                             Defendant.                            :
                                                                   :
  - -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- -   X
                 WHEREAS, on or about October 1, 2019, this Court entered a Preliminary Order

of Forfeiture as to Substitute Assets (the “Substitute Assets Order”) (D.E. 108), which ordered the

forfeiture to the United States of all right, title and interest of MARCO PEREZ (the “Defendant”)

in the following property:

                 a.   $48.00 in United States currency seized from the defendant;
                 b.   One gents “Joe Rodeo” watch model # Tyler #0702;
                 c.   One gents “G Shock” watch, model #3269, serial #GR-8900A;
                 d.   One gents “Invicta” Pro Diver watch, model #1342;
                 e.   One gents “Festina” “chrono Bike” watch, model #16177;
                 f.   One gents stainless steel link bracelet with 92 round diamonds ~ 2ct;
                 g.   One gents “Invicta” Pro Diver watch “Master of the Ocean” model #0879;
                 h.   One gents “Invicta” watch, model #9778;
                 i.   One after market diamond bezel containing 26 round full cut ~1.50ct;
                 j.   One gents “Techno Master” watch model #TM2063 (w/box);
                 k.   One ladies “Movado” watch, blue dial model #1G3141072, serial
                      #11485093;
                l.    One gents “Movado” watch 2 tone base metal model #81G11853, serial
                      #10569657;
                m.    One gents “G Shock” watch model #3221 Gx56, serial #202A040A;
                n.    One gents “Invicta” watch model Reserve #0516, serial #112803-328074;
                o.    One gents “Tag Carrera” watch model #CV2010 serial #LB8745;
                p.    One gents “Techno Diezel” watch, stainless steel #10ATM;
                q.    One gents “Joe Rodeo” watch Junior 270, model #JJU4, serial #116H;
                r.    One gents “Bulovia” watch model #C8G71513, serial #10410032;
                s.    One gents “Movado” watch, model #0606335, serial #11483485;
                t.    One gents “Vigo Frankfurt” base metal pocket watch;
                u.    33.42ct semi precious and synthetic stones; and
                v.    153.97 semi precious and synthetic stones;
(a. through v. the “Substitute Assets”);
         Case
          Case1:12-cr-00688-LTS
               1:12-cr-00688-LTS Document
                                  Document114-1
                                           116 Filed
                                                Filed07/07/20
                                                      07/06/20 Page
                                                                Page22ofof33




               WHEREAS, the Substitute Assets Order directed the United States to publish, for

at least thirty (30) consecutive days, notice of the Substitute Assets Order, notice of the United

States= intent to dispose of the Substitute Assets, and the requirement that any person asserting a

legal interest in the Substitute Assets must file a petition with the Court in accordance with the

requirements of Title 21, United States Code, Sections 853(n)(2) and (3). The Substitute Assets

Order further stated that the United States could, to the extent practicable, provide direct written

notice to any person known to have an alleged interest in the Substitute Assets and as a substitute

for published notice as to those persons so notified;

               WHEREAS, the provisions of Title 21, United State Code, Section 853(n)(1), Rule

32.2(b)(6) of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of

the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, require

publication of a notice of forfeiture and of the Government’s intent to dispose of the Substitute

Assets before the United States can have clear title to the Substitute Assets;

               WHEREAS, the Notice of Forfeiture and the intent of the United States to dispose

of the Substitute Assets was posted on an official government internet site (www.forfeiture.gov)

beginning on April 24, 2020, for thirty (30) consecutive days, through May 23, 2020, pursuant to

Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty and Maritime Claims and Asset

Forfeiture Actions and proof of such publication was filed with the Clerk of the Court on July 6,

2020 (D.E. 113);

               WHEREAS, thirty (30) days have expired since final publication of the Notice of

Forfeiture and no petitions or claims to contest the forfeiture of the Substitute Assets have been

filed;


                                                  2
        Case
         Case1:12-cr-00688-LTS
              1:12-cr-00688-LTS Document
                                 Document114-1
                                          116 Filed
                                               Filed07/07/20
                                                     07/06/20 Page
                                                               Page33ofof33



               WHEREAS, the Defendant is the only persons and/or entities known by the

Government to have a potential interest the Substitute Assets;

               WHEREAS, pursuant to Title 21, United States Code, Section 853(n)(7), the

United States shall have clear title to any forfeited property if no petitions for a hearing to contest

the forfeiture have been filed within thirty (30) days of final publication of notice of forfeiture as

set forth in Title 21, United States Code, Section 853(n)(2);

               NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

               1.      All right, title and interest in the Substitute Assets is hereby forfeited and

vested in the United States of America, and shall be disposed of according to law.

               2.      Pursuant to Title 21, United States Code, Section 853(n)(7) the United

States of America shall and is hereby deemed to have clear title to the Substitute Assets.

               3.      The United States Marshals Service (or its designee) shall take possession

of the Substitute Assets and dispose of the same according to law, in accordance with Title 21,

United States Code, Section 853(h).

               4.      The Clerk of the Court shall forward four certified copies of this Final Order

of Forfeiture to Assistant United States Attorney Alexander Wilson, Co-Chief, Money Laundering

and Transnational Criminal Enterprises Unit, United States Attorney’s Office, Southern District

of New York, One St. Andrew’s Plaza, New York, New York 10007.

Dated: New York, New York
           July 7
       ____________, 2020

                                                       SO ORDERED:


                                                         /s/ Laura Taylor Swain
                                                       ____________________________________
                                                       HONORABLE LAURA TAYLOR SWAIN
                                                       UNITED STATES DISTRICT JUDGE
                                                  3
